                                                                                                                                 United States District Court
                                                                                                                                   Southern District of Texas

                                                                                                                                       ENTERED
                                                                                                                                       April 30, 2019
                                         UNITED STATES DISTRICT COURT
                                                                                                                                   David J. Bradley, Clerk
                                          SOUTHERN DISTRICT OF TEXAS
                                              MCALLEN DIVISION


RICARDO CERVANTES VILLEGAS                                                §
                                                                          §        CIVIL ACTION NO. M-16-213
                                                                          §
VS.                                                                       §        CRIMINAL ACTION NO. M-06-1089-3
                                                                          §
UNITED STATES OF AMERICA                                                  §

                          ORDER ADOPTING REPORT AND RECOMMENDATION
        Pending before the Court is Movant Ricardo Cervantes Villegas’s Motion to Vacate, Set
Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255, which had been referred to the
Magistrate Court for a report and recommendation. On April 3, 2019, the Magistrate Court
issued the Report and Recommendation, recommending that Respondent’s motion to dismiss be
granted, that Movant’s § 2255 motion to vacate be denied, that Movant be denied a certificate of
appealability, and that this action be dismissed. Movant filed objections to the Report and
Recommendation.
        Pursuant to Federal Rule of Civil Procedure 72(b), as to those portions of the Report and
Recommendation to which objections were made, the Court has conducted a de novo review and
as to those portions to which no objections were made, the Court has reviewed the Report and
Recommendation for clear error.1 Finding no error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, it is hereby ORDERED that Respondent’s Motion
to Dismiss is GRANTED, that Movant’s § 2255 Motion to Vacate is DENIED, that Movant is
denied a certificate of appealability, and that this action is DISMISSED.
           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 30th day of April, 2019.


                                                                          ___________________________________
                                                                          Micaela Alvarez
                                                                          United States District Judge




1
 As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’” Douglas v. United Servs.
Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting FED. R. CIV. P. 72(b) advisory committee’s note (1983)) superceded by statute on other
grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2,
2012).



1/1
